Citation Nr: 1232947	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a retention cyst, right maxillary sinus.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from November 1972 to November 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In a July 2011 decision the Board granted entitlement to a 10 percent rating for the Veteran's retention cyst, right maxillary sinus and granted entitlement to a 10 percent rating for radiculopathy of the left lower extremity.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), asserting entitlement to higher ratings.  

In March 2012 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) and remanding the case back to the Board for compliance with the Joint Motion.  

Unfortunately, the Veteran's claim requires further development.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

The Veteran has claimed entitlement to increased ratings for his service-connected retention cyst, right maxillary sinus and radiculopathy of the left lower extremity.  The Board finds that additional development is necessary with respect to this claim.  Accordingly, further appellate review will be deferred and the claim is remanded to the RO/AMC should further action as described below.  

As noted above, the Board granted entitlement to 10 percent ratings for the Veteran's retention cyst, right maxillary sinus, and radiculopathy of the left lower extremity in a July 2011 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), asserting entitlement to higher ratings.  In March 2012 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) and remanding the case back to the Board for compliance with the Joint Motion.  Specifically, the parties agreed that the Board failed to provide an adequate statement of reasons and bases as to whether VA complied with its duty to assist the Veteran in obtaining relevant records.  

In the Joint Motion for Remand (Joint Motion), the parties noted that VA treatment records from May 21, 2008, indicate that the Missoula VA Community Based Outpatient Clinic had requested and received records from the Stevensville Community Clinic.  The parties recognized that those records do not appear in the claims file.  

VA has a duty to assist the Veteran in the development of his claim.  This duty includes making reasonable efforts to help the Veteran procure pertinent records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts to help the Veteran obtain records that are in Federal custody, such as those noted above, consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  Such requests may case, however, if it is determined that the records do not exist or that further requests to obtain them would be futile.  Id. 

In accordance with the Joint Motion, the Board finds that a remand is necessary so that further development may be pursued to determine whether all of the Veteran's relevant treatment records have been associated with the claims file.  Accordingly, the RO/AMC should endeavor to obtain any outstanding records from the Stevensville Community Clinic, particularly since those records appear to have been sent to the Missoula VA Community Based Outpatient Clinic.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the disabilities at issue in this remand.

The RO/AMC should endeavor to obtain any outstanding records from the Stevensville Community Clinic.  In this regard, the Veteran himself is asked to obtain these records and submit them to the RO in order to expedite his case. 

If no additional records exist, or they are otherwise unavailable, a formal finding of unavailability should be associated with the claims file.   

2.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  Any further development indicated by the obtained evidence should be accomplished.  If the benefits sought are not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


